- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2011 Commission File Number 0-28860 NET SERVIÇOS DE COMUNICAÇÃO S.A. (Exact name of registrant as specified in its charter) Net Communications Services Inc. (Translation of Registrant's name into English) Rua Verbo Divino, 1356 04719-002 - São Paulo-SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- 2010 Management Report Dear Sirs: We hereby submit the Management Report and Financial Statements of Net Serviços de Comunicação S.A. (Company or NET) for the fiscal year ended December 31, 2010 and the Independent Auditors Report for the appreciation of the Companys shareholders, clients and product and service and suppliers, as well as the financial community and society as a whole. The second half of 2010 was marked by a resurgence of net additions, thanks to the sales recovery of sales and the reduced churn rate (clients leaving the subscriber base). Strong period growth underlined the effectiveness of the growth-targeting initiatives introduced throughout the year. Once again, the Vírtua Broadband Internet Access was the annual highlight. Focused on client needs, NET launched new speeds of 10Mb, 20Mb, 50Mb and 100Mb in 2010, making it even more attractive and maintaining substantial growth of the client base. Our constant investments in technology have allowed us to provide an increasing number of competitive, high-quality services. We continued as absolute leaders of the Pay TV market, with a wide range of offerings, from the most basic to the most comprehensive, with several movie, sports, variety and news channels, as well as high definition and the ability to record, thus meeting the product needs of each individual. As the high definition (HD) pioneer in Brazil, one of the Companys main objectives in 2010 was to expand the number of subscribers with access to HD programming. As a result of its efforts, NET became the countrys leading Pay TV operator in the HD segment, according to a survey by TNS Research International. The Voice Service continued to record substantial growth and we remained the portability leader with Net Fone Via Embratel. NET closed 2010 with a Pay TV subscriber base of 4,212,000 clients, 14% up on the 3,690,000 recorded at the end of 2009. The Broadband base totaled clients at year-end, 22% more than the 2,882,000 in 2009. Lines in service ended the year at , a 23% improvement over the 2,557,000 reported at the close of 2009. We believe 2011 will be another year of important achievements and that our commitment to the future will be demonstrated by each and every one of us as we strive once again to meet our goals. After all, O Mundo é dos Nets . 1. Financial Performance Net Revenue increased by 17% from R$4,613.4 million, in 2009, to R$5,405.7 million , primarily driven by the expansion of the subscriber base. Operating Costs and General and Administrative Expenses ( including total depreciation and amortization ) came to R$4,139.4 million in 2010, 21% up on the R$3,424.5 million posted in 2009, mainly due to business growth. As a percentage of net revenue, general and administrative expenses climbed from 13.8%, in 2009, to 14.7%. The upturn in depreciation and amortization expenses was mainly due to the higher number of residential installations and increased investments in infrastructure. Annual Selling Expenses totaled R$594.5 million , 18% more than the R$505.1 million reported in 2009 . As a percentage of net revenue, selling expenses remained flat at 10.0%. Bad Debt Expenses came to R$41.6 million in 2010, 2% higher than the R$40.7 million registered the year before. However, these expenses remained low, corresponding to around 0.7% of gross revenue in both periods. Net Financial Expenses and Revenue fell from revenue of R$65.4 million in 2009 to an expense of R$190.1 million , chiefly due to the reversal of the PIS/COFINS provision in 2009. Other factors affecting the variation include exchange gains in 2009 on dollar-denominated loans thanks to the period appreciation of the Real. Expenses with current and deferred Income Tax and Social Contribution totaled R$160.8 million in 2010, versus a positive R$47.0 million in 2009, mainly due to the corporate restructuring, which allowed for the recognition of certain fixed assets in the balance sheet. Total Assets closed the year at R$8.5 billion, 2% more than in 2009. Cash and Cash Equivalents totaled R$821.6 million, 19% down on the R$1,015.6 million recorded in 2009, mainly due to the upturn in period investments (capex), especially in network expansion and modernization. Gross debt, which includes principal and incurred interest, closed 2010 at R$2,178.3 million, 1% down on 2009. Short-term debt accounted for 5% of total debt. Net debt (Gross debt less cash and cash equivalents) stood at R$1,356.7 million, versus R$1,183.2 million at the end of 2009, while the Net Debt to EBITDA ratio fell from 0.95x to 0.87x in the same period. Annual capex totaled R$1.2 billion , 15% more than in 2009, with the variable portion, which is allocated to client acquisitions, residential installations and equipment purchases, representing 58% of the total. The remainder was allocated to maintenance and network and bidirectional expansion projects. 2. Capital Market Embratel, an important shareholder and signatory to the NET shareholders agreement, held a public tender offer for all the preferred shares issued by NET. The auction was held on October 7, 2010, when Embratel announced that it acquired 143.9 million preferred shares at a unit price of R$23.00 per share. Given the adherence of more than two-thirds of shareholders, the offer was extended until January 13, 2011, pursuant to CVM Instruction 361. Embratel now holds 210,838,097 preferred shares, corresponding to 92.3% of NETs total preferred shares, while Embrapar, together with its subsidiary Embratel, now holds 223,080,448 preferred shares, representing 97.6% of NETs total preferred shares. On January 13, 2011, Embrapars direct and indirect interest in NETs capital, together with that of its subsidiary Embratel, is 91.9%. 3. Human Resources We constantly seek to align all our employees in terms of maintaining our strategy and achieving our goals, within an ethical environment characterized by constant professional development. We encourage our employees to pursue refresher courses and university extension courses and we have a compensation plan that is directly linked to our results. The Company maintains a profit sharing agreement for all employees, based on specific indicators and targets, which aims to motivate the achievement of growth, profitability and service quality objectives. 4. Social Responsibility Connecting people for a better world. In 2010 NET continued with its commitment to social responsibility, improving on the NET Education portal, our first major social responsibility project. This completely free program, initially designed to improve teachers training, was launched in 2004 and provides free access to online content and environments, thereby expanding and enhancing the use of technology and the collective construction of knowledge through educational and cultural projects focused on stimulating individuals and communities. Another important project is NET Community, which encourages the community to play an active role in social transformation and creates the necessary conditions so that everyone can develop as individuals, professionals and citizens. The program is founded on three pillars: Community Reporter , an annual means of communication and technology course with a focus on community communications; NET Actions , through which NET volunteers take part in community initiatives; and Culture and Leisure Sessions , which include movie screenings, interactive games, cultural exhibitions and presentations and one-off or modular, short-term workshops offering training in means of communication, art and technology in the communities of Cambuci, in São Paulo, and Vila União, in Campinas. 5. Relations with the Independent Auditors The complete audit of the financial statements prepared in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) and with the Brazilian accounting practices was conducted by Ernst & Young Terco. Services undertaken by Ernst & Young Terco that were unrelated to the audit were mainly related to reviewing documents for the issue of securities, compliance with tax regulations in regard to the preparation of income tax declarations, and complementary information for the Federal Revenue Service (Fcont), the fees for which totaled R$0.9 million, equivalent to 42% of the fees for auditing the financial statements in 2010. Services not related to the audit were provided in less than one year by specialized teams completely independent of the team responsible for auditing the financial statements, pursuant to the Companys procedures for ensuring the objectivity and autonomy of the external auditors. The Fiscal Council also exercises the functions of the Audit Committee pursuant to the standards required by the law and U.S. capital market regulations, supervises the operations and autonomy of the independent auditors, analyzes the scope and declarations of the auditors as to their independence, approves the nature of all the services provided in advance and forwards its report to the Board of Directors. 6. Acknowledgements Our mission to BE THE BEST CABLE MULTISERVICE CABLE SOLUTION CONNECTING PEOPLE IN THEIR HOMES WITH THE WORLD is what guides our decisions and the performance of our daily tasks. Every day, we do everything possible to deliver services that set us apart in the market so that our clients are satisfied while using our products and services in the comfort and convenience of their homes. We would like to take his opportunity to thank all those with whom we dealt in 2010 hope to count on you once again, while reaffirming that we are COMMITTED TO THE FUTURE to ensure the perpetuity of our company, guarantee returns for our shareholders, give back to society and provide top quality service to our clients. The Company entered into an Agreement to Adopt Level 2 Special Corporate Governance Practices with the São Paulo Stock Exchange(BOVESPA). Level 2 comprises a select group of companies who undertake to adopt more stringent corporate governance practices. The Companys annual and quarterly financial statements also include additional BOVESPA requirements. Pursuant to the Companys Bylaws, disputes or controversies arising from or related to its Bylaws, the Level 2 Listing Rules, Corporate Law, the regulations issued by the National Monetary Council, the Brazilian Central Bank, the Brazilian Securities and Exchange Commission and the BOVESPA, and all the other rules governing the functioning of the capital market in general will be submitted to arbitration by the Market Arbitration Chamber, instituted by the BOVESPA (Arbitration Clause). São Paulo, February 18, 2011. Management NET SERVIÇOS DE COMUNICAÇÃO S A Financial Statements Net Serviços de Comunicação S.A. December 31, 2010 With Report of Independent Registered Public Accounting Firm NET SERVIÇOS DE COMUNICAÇÃO S.A. FINANCIAL STATEMENTS Years ended on December 31, 2010 and 2009 Contents Report of independent auditors on financial statements 1 Audited financial statements Statements of comprehensive income 3 Balance sheets 4 Statements of changes in stockholders equity 6 Statements of cash flows 7 Value added statements 9 Notes to financial statements 10 A free translation from Portuguese into English of Report of Independent Auditors on financial statements Report of independent auditors on financial statements The Board of Directors and Shareholders Net Serviços de Comunicação S.A. São Paulo - SP We have audited the individual and consolidated financial statements of Net Serviços de Comunicação S.A. (Company), identified as Controlling Company and Consolidated, comprising the balance sheet as of December 31, 2010 and the related statements of comprehensive income, changes in stockholders equity and cash flows for the year then ended, as well as the summary of significant accounting policies and other notes to the financial statements. Management responsibility for the financial statements Management is responsible for the preparation and appropriate presentation of the individual financial statements in accordance with the accounting practices adopted in Brazil and of the consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board , and in conformity with the accounting practices adopted in Brazil, as well as for the internal controls management determined as necessary to allow the preparation of these financial statements free of material misstatements, regardless of whether or not caused by fraud or error. Independent auditors responsibility Our responsibility is to express an opinion on these financial statements based on our audit, conducted in accordance with the Brazilian and International auditing standards. These standards require that auditors comply with ethical requirements and that audit be planned and carried out to obtain reasonable assurance that the financial statements are free of material misstatements. An audit includes procedures selected to obtain evidence of the amounts and disclosures in the financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, we considered internal controls relevant to the Companys preparation and presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Companys internal control. An audit also includes the evaluation of the appropriateness of accounting practices used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a reasonable basis for our opinion. 1 Report of independent auditors on financial statements - Continued Opinion on the individual financial statements In our opinion, the individual financial statements referred to above present fairly, in all material respects, the financial position of Net Serviços de Comunicação S.A. at December 31, 2010, the results of its operations and its cash flows for the year then ended, in accordance with the accounting practices adopted in Brazil. Opinion on the consolidated financial statements In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Net Serviços de Comunicação S.A. at December 31, 2010, its consolidated results of its operations and its cash flows for the year then ended, in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board and the accounting practices adopted in Brazil. Emphasis of matter As mentioned in Note 2, the individual financial statements were prepared in accordance with the accounting practices adopted in Brazil. In the case of Net Serviços de Comunicação S.A., these practices differ from the International Financial Reporting Standards as issued by the International Accounting Standards Board  applicable to the separate financial statements  solely with respect to the measurement of investments in subsidiaries under the equity method, while such investments would be measured at cost or fair value in accordance with the International Financial Reporting Standards as issued by the International Accounting Standards Board purposes. Other matters Statements of value added We have also audited the individual and consolidated statements of value added for the year ended December31,2010, which presentation is required by the Brazilian Corporate Law for publicly held companies, and as supplementary information under the International Financial Reporting Standards as issued by the International Accounting Standards Board, whereby no statement of value added presentation is required. These statements have been subject to the same auditing procedures previously described and, in our opinion, are presented fairly, in all material respects, in relation to the overall financial statements. São Paulo, Brazil, February 16, 2011 Ernst & Young Terco Auditores Independentes S.S. CRC-2SP015199/O-1 B. Alfredo Baddini Blanc Accountant CRC-1SP126402/O-8 Julio Braga Pinto Accountant CRC-1SP209957/O-2 2 NET SERVIÇOS DE COMUNICAÇÃO S.A. Statements of comprehensive income Years ended on December 31, 2010 and 2009 (In thousands of reais, except per share amounts) Controlling Company Consolidated Notes 12/31/2010 12/31/2009 (Reviwed) 12/31/2010 12/31/2009 Net sales 5 Cost of services rendered 6/8 Gross profit Operating expenses Selling expenses 8 General and administrative expenses 8 Other 8 Investments in subsidiaries Equity 14 - - 14 - - Operating profit Finance results Finance expenses 7 Finance income 7 Profit before income taxes and socialcontribution Income tax and social contribution Current 13 Deferred 13 Profit for the year Basic and diluted earnings per share  common 25 Basic and diluted earnings per share  preferred 25 The Company has no other comprehensive results that should be included in these statements of comprehensive income. See accompanying notes to financial statements. 3 NET SERVIÇOS DE COMUNICAÇÃO S.A. B alance sheets As at December 31, 2010 and 2009 (In thousands of reais) Controlling Company Consolidated Notes 12/31/2010 12/31/2009 Reviewed 01/01/2009 Reviewed 12/31/2010 12/31/2009 ASSETS Current Cash and cash equivalents 9 Trade accounts receivable 10 Inventories 11 Receivables from related parties 21 - Subsidiaries receivables schedule 21 - - Recoverable taxes 13 72 Prepaid expenses Interest on stockholders equity capital and dividend receivables 21 - - Prepaid rights for use 21 - Other current assets Total current assets Non-current Judicial deposits 12 Receivables from related parties 21 - - Deferred taxes 13 Recoverable taxes 13 Prepaid rights for use 21 - Investments 14 - - Property, plant and equipment 15 Intangible assets 16 Other non-current assets Total non-current assets Total assets 4 Controlling Company Consolidated Notes 12/31/2010 12/31/2009 Reviewed 01/01/2009 Reviewed 12/31/2010 12/31/2009 LIABILITIES Current Trade accounts payable 17 Accounts payable - programming suppliers 18 Income taxes and social contribution - - - Other fiscal obligations Payroll and related charges Debt 19 Related parties 21 - Copyright payable 20 Interest on stockholder's equity capital and dividend payables 21 - Unrealized losses on derivatives 26/27 - Deferred revenues 21 - 208,859 Accounts payable for the acquisition of company - Other current liabilities Total current liabilities Non-current Deferred taxes 13 Debt 19 Deferred revenues 21 Related parties 21 - - Provisions 22 Other non-current liabilities Total non current liabilities Stockholders equity Share capital 23 Capital reserves 23 Accumulated deficit 2,771,567 Total liabilities and stockholders equity See accompanying notes to financial statements. 5 NET SERVIÇOS DE COMUNICAÇÃO S.A. Statements of changes in stockholders equity Years December 31, 2010 and 2009 (In thousands of reais) Number of shares (thousands) Capital stock Common Preferred Subscribed To be paid in Paid in Capital reserves Accumulated deficit Total Balances on January 01, 2009 (Reviwed) Capital increase by: Absorption of special goodwill reserve - - - Profit for the year - Balances on December 31, 2009 (Reviwed) Profit for the year - Balances on December 31, 2010 See accompanying notes to financial statements. 6 NET SERVIÇOS DE COMUNICAÇÃO S.A. Statements of cash flows Years ended December 31, 2010 and 2009 (In thousands of reais) Controlling Company Consolidated 12/31/2010 12/31/2009 Reviewed 12/31/2010 12/31/2009 Net cash flows from operating activities Profit for the year Adjustments to reconcile profit for the period to cash flows from operating activities Equity - - Monetary and exchange rates variations, net (52,482) Interest expense on borrowing Depreciation and amortization Losses on derivatives Deferred income taxes and social contribution Loss(Gain) on disposal of property, plant and equipment Provisions Increase/decrease in operating assets and liabilities (Increase) decrease in trade accounts receivables (Increase) decrease in inventories (Increase) decrease in recoverable taxes (Increase) decrease in interest on stockholder's equity capital and dividends - - (Increase) decrease in other assets (Increase) decrease in prepaid expenses Increase (decrease) of trade accounts payable and accounts payable  programming suppliers Increase (decrease) in other fiscal obligations Increase (decrease) in payroll and related charges Increase (decrease) in deferred revenues Increase (decrease) in provisions and other accounts payable Net cash provided by operating activities Cash flow from investing activities Acquisition of business, net of cash received - (62,645) - (97,943) Purchase of property, plant and equipment and intangible assets Cash proceeds from sale of property, plant and equipment 96 Net cash used in investing activities 7 NET SERVIÇOS DE COMUNICAÇÃO S.A. Statements of cash flows Years ended December 31, 2010 and 2009 (In thousands of reais) Controlling Company Consolidated 12/31/2010 12/31/2009 Reviewed 12/31/2010 12/31/2009 Cash flows from financing activities Proceeds from third party borrowings Proceeds Repayments of principal Repayments of interest Related parties Proceeds - - Repayments - - Net cash provided ( used) in financing activities Net increase (decrease) in cash and cash equivalents Cash and cash equivalents at the beginning of the year Cash and cash equivalents at the end of the year Supplementary disclosure of cash flow information Income tax and social contribution paid See accompanying notes to financial statements. 8 NET SERVIÇOS DE COMUNICAÇÃO S.A. Value added statements Years December 31, 2010 and 2009 (In thousands of reais) Controlling Company Consolidated 12/31/2010 12/31/2009 Reviewed 12/31/2010 12/31/2009 1. Statement of added value Sale of services Other Revenues Revenue from construction of own assets Provision for doubtful accounts 2. ( - )Inputs Cost of services sold Materials, energy, third party services and other Other 3. Gross value added (1-2) 4. (-) Depreciation and amortization 5. Net value added 6. Value added received as transfers Result of equity accounting method - - Interest Income 7. Net value added to be distributed (5+6) 8. Distribution of value added Personnel: Direct remuneration Benefits FGTS Other Government: Federal State Municipal Capital from third parties: Monetary and exchange rate variations Rents Financial income and expenses 16,540 Shareholders equity capital: Profit for the year Total See accompanying notes to financial statements. 9 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 1. Operations Net Serviços de Comunicação S,A, is a publicly held corporation organized under the laws of Brazil. The Company controls a group of cable subscription television companies, together referred to as Net Serviços or the Company. The shares of Net Serviços de Comunicação S.A. are traded on the São Paulo stock exchange  BM&FBOVESPA. The Company is located in Brazil and its headquarters are located at Verbo Divino Street, 1356 in São Paulo, São Paulo state. The Company provides cable television services under the NET brand name and high-speed Internet access under the NET VIRTUA brand name through several cable networks located in the countrys largest cities. The Company and Empresa Brasileira de Telecomunicações S.A.  Embratel (Embratel), a subsidiary of Telmex Internacional S.A.B. de C.V. (Telmex), jointly provide voice services under the NET FONE VIA EMBRATEL brand name. The Company holds interest in the following subsidiaries: Percentage of share capital 12/31/2010 12/31/2009 Direct Direct Indirect Controladas Net Belo Horizonte Ltda. - - Net Brasília Ltda. - Net Rio Ltda. - Net Recife Ltda. - - Net São Paulo Ltda. - Net Campinas Ltda. - - Reyc Comércio e Participações Ltda. - Net Bauru Ltda. - - Net Goiânia Ltda. - - Net Ribeirão Preto Ltda. - - Net Sorocaba Ltda. - - Horizonte Sul Comunicações Ltda. - - Net Paraná Comunicações Ltda. - - Jacareí Cabo S.A. - ale Ltda. - 614 Serviços de Internet Maceió Ltda. - Big TV - 614 Serviços de Internet João Pessoa Ltda. - Big TV - ESC 90 Telecomunicações Ltda. - - 10 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 1. Operations - Continued During 2010 and 2009, continuing its restructuring process, the Company has merged the net assets of the subsidiaries shown below: Company Date of Incorporation Incorporated net Company Date of Incorporation Incorporated net Net Belo Horizonte Ltda. 11/30/2010 oão Pessoa S.A. 11/30/2009 Net Bauru Ltda. 11/30/2010 aceió S.A. 11/30/2009 Net Goiania Ltda. 11/30/2010 Net Campo Grande Ltda. 10/30/2009 Net Ribeirão Preto Ltda. 11/30/2010 Net São José do Rio Preto Ltda. 10/30/2009 Net Sorocaba Ltda. 11/30/2010 Net Sul Comunicações Ltda. 10/30/2009 Net Paraná Comunicação Ltda. 11/30/2010 Net São Carlos Ltda. 10/30/2009 Net Campinas Ltda. 11/30/2010 DR  Emp. de Distr. e Recep. de TV Ltda. 10/30/2009 Net Recife Ltda. 07/31/2010 Antenas Comunitárias Brasileiras Ltda. 09/30/2009 Horizonte Sul Comunicações Ltda. 07/31/2010 Televisão a Cabo Criciúma Ltda. 09/30/2009 ESC90 Telecomunicações Ltda. 07/31/2010 Net Arapongas Ltda. 09/30/2009 Vivax Ltda. 11/30/2009 Net Londrina Ltda. 09/30/2009 Net Indaiatuba Ltda. 11/30/2009 Net Maringá Ltda. 09/30/2009 Net Franca Ltda. 11/30/2009 uarulhos S.A. 09/30/2009 Net Anápolis Ltda. 11/30/2009 614 Telecomunicações Ltda. 04/30/2009 TV Jacarandá Ltda. 11/30/2009 614 Interior Linha S.A. 04/30/2009 TV a Cabo Guarapuava Ltda. 11/30/2009 TVC Oeste Paulista Ltda. 04/30/2009 TV a Cabo Cascavel Ltda. 11/30/2009 Net Florianópolis Ltda. 02/28/2009 In addition to having common and preferred shares on the BM&FBOVESPA, the Company holds preferred shares traded on NASDAQ as American Depositary Shares  ADS in the United States of America and is subject to the Securities and Exchange Commission  SEC regulations. Each ADS represents 1 preferred share traded under the code NETC. The Company also has preferred shares that are traded on the LATIBEX, the Madrid stock exchange, and is therefore subject to the regulations of the Spanish Comisión Nacional del Mercado de Valores  CNMV. The Company signed an agreement with BM&FBOVESPA to adopt differentiated corporate governance practices, thus becoming eligible for a Level 2 listing, which was created to distinguish a select group of companies committed to differentiated corporate governance practices. The Companys annual and quarterly financial statements meet the additional requirements of BM&FBOVESPA. Under the Companys articles of incorporation, disputes and controversies arising from or related to their social status, the Regulation of Level 2, the provisions of the Brazilian Corporate Law, the standards published by National Monetary Council, the Central Bank of Brazil and the Brazilian Securities Commission, the Regulations of the BM&FBOVESPA and other rules applicable to the operation of the capital market in general should be resolved by arbitration to be conducted as per the regulations of the Market Arbitration Committee set up by BM&FBOVESPA (Arbitration clause). 11 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 2. Basis of preparation and presentation of financial statements The financial statements of the Company for the years ended December 31, 2010 and 2009 were prepared and presented in accordance with accounting practices adopted in Brazil, based on the provisions of the Corporations Law, the procedures issued by the Committee Accounting Pronouncements - CPC and rules issued by the Securities Commission - CVM, which are in accordance with international accounting standards issued by the International Accounting Standards Board  IASB, except for the evaluation of investments in subsidiaries using the equity method for the individual financial statements of the controlling company. The preparation of financial statements requires the use of certain accounting estimates by the Company's management. The financial statements statements have been prepared on a historical cost basis, except for the valuation of certain assets and liabilities acquired in connection with business combinations and non-financial instruments, have been measured at fair value. The financial statements include the statements of Net Serviços de Comunicação S.A. and the companies in which the Company holds a direct or indirect majority interest, as detailed in note nº1. The reporting periods are consistent with those of the parent company and accounting policies are uniformly adopted across the group. Subsidiaries are consolidated as of their acquisition dates, which are the dates on which the Company obtained control, and continue to be consolidated until the date such control ceases. The consolidation process entails the line by line consolidation of assets, liabilities, income and expenses, and the elimination of the following: · Parent companys interest in share capital, reserves and retained earnings of subsidiaries; · Assets and liabilities resulting from transactions among the group of companies; · Revenues and expenses arising from transactions conducted among the group of companies. In all prior periods, including the fiscal year ended on December 31, 2009, the Company prepared its financial statements in accordance with accounting policies adopted in Brazil (BRGAAP), including the pronouncements of the Accounting Pronouncements Committee (CPC) valid in that period. The individual financial statements for the year ended on 31 December 2010 have been prepared in accordance with the new pronouncements of CPC valid for the period beginning on or after January 1, 2010. 12 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 2. Basis of preparation and presentation of financial statements - Continued Thus, the Company prepared its financial statements in compliance with the standards prescribed in the CPCs for the period beginning on January 1, 2009. For these statements, the opening balance was considered on January 1, 2009, the date of transition to the CPCs. So, there are no more differences between the results and equity of the parent company by corporate law and the consolidated financial statements prepared in accordance with international standards issued by the IASB. The financial statements of the parent company only differ from IFRS in relation to the investment in subsidiaries by the equity method, whereas under IFRS it should be evaluated at cost or fair value. Moreover, the Brazilian corporate law requires that public companies have to demonstrate added value - DVA in its financial statements and consolidated, whereas under IFRS, such statements are presented as supplementary information. The Company's management approved and authorized the issuance of the financial statements on February 08, 2011. The following is a reconciliation of net assets originally presented on the 1 January 2009 and December 31, 2009, and net income for the year ended December 31, 2009, with corresponding values calculated after the adoption of new accounting practices, describing the adjustments to reflect the effects of all the pronouncements, interpretations and guidelines issued by the CPC and the CVM : 12/31/2009 12/31/2009 01/01/2009 Net income Equity Equity Balance before the effect of new accounting practices Property, plant and equipment and intangible assets a Deferred assets b - - Deferral of incentives received from programming suppliers c Income taxes and social contribution d Equity e Balance after the effect of new accounting practices Description of the principal differences between accounting practices that affect the Company's financial statements: 13 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 2. Basis of preparation and presentation of financial statements - Continued a) Business combinations: Under CPC 15, the cost of a business combination must be measured at a fair value on the date of acquisition. On the acquisition date, the acquiring entity must allocate the acquisition cost (including direct costs of the transaction) and recognize identified assets acquired and liabilities assumed at a fair value. Under previous accounting practices , goodwill is calculated as the difference between the purchase price and stockholders ' equity of the acquired entity. The fair value approach is not used. Goodwill is generally attributed to the higher value of assets (usually property, plant and equipment), which is embedded in the value thereof, and is amortized over the remaining life of the asset, future profitability, or other reasons. The adjustment recorded primarily reflects the recognition of intangible assets in connection with the acquisitions of Vivax, Net Jundiaí, the BigTV Companies and Esc 90 that were not recognized in the acquisition. b) Deferred: According to the new accounting practices, the pre-operating expenses do not meet the definition of an intangible asset and should be recorded as expenses. Costs incurred to obtain an internally generated intangible assets are usually not capitalized unless they are development costs that meet specific requirements. The Company chose to write off the balances of deferred assets previously recognized in the group. c) Deferral of incentives received from programming suppliers: The Company receives revenues from programming content suppliers to compensate the Company for marketing activities focused on building the customer base. Under new accounting practices, these amounts are deferred to income over the period of the related contracts. Under previous accounting practices, these incentives were recognized as income when received. d) Income taxes and social contribution : Deferred income taxes have been recorded over the temporary differences related to differences between tax and accounting basis according with the present accounting practices, considering the criterion described in note 3.11. e) Equity: the effects of recognition of new accounting practices of the Company's subsidiaries have been recognized via equity. The statements of cash flows of the parent did not have significant impacts on the adoption of the CPC's. 14 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 2. Basis of preparation and presentation of financial statements - Continued Exemptions from full retrospective application chosen by the Company for the financial statements The Company adopted the following optional exemptions from full retrospective application: a) exemption for business combination : the Company applied the CPC 15 to acquisitions made before June 2007, the date of acquisition of Vivax Ltda. . b) exemption on the classification of financial instruments: The Company opted to classify and value its financial instruments under CPC 38, 39 and 40on the transition date with no retrospective analyses performed. All financial instruments acquired after the transition date were analyzed and classified at the time of contracting the transactions. Additionally, the Company chose not to assess their property, plant and equipment at the date of transition at its fair value and use that fair value as its deemed cost at that date considering that : (i) the replacement cost of the goods or set of goods is not substantially higher or lower than cost, less provision for losses, on the transition date (ii) the Company's fixed assets in segregated classes is well defined and related to its unique operational activity is the provision of services through cable network, (iii) the industry in which the Company operates is significantly impacted by technological development, which requires the Administration review of recoverable values and frequent estimates of useful lives of fixed assets, which has been made consistently by the Company over the years and (iv) the Company has effective controls over fixed assets that enable the identification of losses and changes in estimated useful lives. . During 2010, in continuation of the corporate restructuring process, the Company merged the accounting of 10 subsidiaries (24 subsidiaries in 2009), and, therefore, the financial statements of the controlling company for the year ended December 31, 2010 are not perfectly comparable to the year ended December 31, 2009. The consolidated financial statements have not been impacted by these mergers. 15 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 3. Accounting practices 3.1 Foreign currency translation The Company and its subsidiaries are located in and have their entire operations in Brazil. The financial statements of each subsidiary included in the consolidation of the Company are prepared using the functional currency of each entity. The functional currency of an entity is the currency of the primary economic environment in which it operates. By defining the functional currency of each of its subsidiaries, management considered that the currency significantly influences the selling price of its services, and the currency in which most of the cost of their inputs is paid or incurred. The consolidated financial statements are shown in Brazilian reais (R$), which is the functional and presentation currency of Net Serviços de Comunicação S.A. and all subsidiaries. Transactions in foreign currencies are initially recorded at their respective functional currency rates prevailing at the date of the transaction. Monetary assets and liabilities denominated in foreign currencies are retranslated at the functional currency spot rate of exchange ruling at the reporting date. All differences are taken to income in the statement of comprehensive income. 3.2 Revenue recognition Revenues include subscribers' monthly fees, connection fees, pay-per-view, high-speed data and telephone services. Revenues are recorded when services are provided. Connection fees and direct selling expenses listed are deferred and amortized over the average estimated period that subscribers remain connected to the system. Deferred revenue relates mainly to the prepayment of rights to use the Companys fiber optic cable network to provide Net Fone services and rental revenue is released to the statements of comprehensive income over the contractual period. Revenues related to special projects and access to the network are recognized based on the average estimated period subscribers are likely to remain connected to the system. Rental income arising from operating leases of decoders and modems is accounted for on a straight-line basis over the lease terms. 16 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 3. Accounting practices - Continued 3.2 Revenue recognition - Continued For all financial instruments measured at amortized cost and interest bearing financial assets, interest income or expense is recorded using the effective interest rate (EIR), which is the rate that exactly discounts the estimated future cash payments or receipts through the expected life of the financial instrument or a shorter period, where appropriate, to the net carrying amount of the financial asset or liability. Interest income is included in finance income in the statement of comprehensive income. 3.3 Adjustment to present value of assets and liabilities . Long-term monetary assets and liabilities are adjusted to their present value, as are short-term items, if the effect is considered relevant in relation to the financial statements taken as a whole. The adjustment to present value is calculated taking into account contractual cash flows and the explicit interest rate, or implicit rate in some cases, for these assets and liabilities; if significant, such interests are reallocated to the financial expenses and revenue lines in earnings. 3.4 Cash and cash equivalents Cash and cash equivalents include cash, credit balances in bank accounts and highly liquid investments, readily convertible in a known cash amount, with insignificant risk of change in value. These investments are carried at cost plus interest to the date of the balance sheet and measured at fair value, with gain or loss recorded in the statement of comprehensive income. 3.5 Trade accounts receivable and allowance for doubtful accounts Trade accounts receivable are recorded at estimated net realizable value and are non interests bearing. The allowance for doubtful accounts is established on the basis of the subscribers history of default and its amount is deemed sufficient to cover losses in the realization of accounts receivable. The average term for receipt from subscribers is approximately 30 days and any outstanding receivable older than 180 days is written off. The allowance for doubtful accounts is comprised, substantially, of account balances which are 90 to180 days in arrears. 17 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 3. Accounting practices  Continued 3.6 Inventories Inventories are stated at the lower of net realizable value (estimated selling price in the ordinary course of business less estimated selling costs) and average cost. Provisions for slow moving or obsolete inventory items are made as necessary by Management. 3.7 Property, plant and equipment Property, plant and equipment is stated at historical cost net of depreciation, and impairment losses, if applicable. The cable network includes capitalized amounts related to personnel costs and other expenses incurred for the construction of the network during the prematurity phase and construction period. Depreciation is provided using the straight-line method over the estimated useful lives of the assets. Subsequent costs are capitalized if the economic benefits associated with these items are probable and the amounts are reliably measured. The net book value of any replaced item is charged to the statement of comprehensive income. Repairs and maintenance expenditures are expensed as incurred Other repairs and maintenance are recognized directly in earnings when incurred. The residual values and estimated useful lives of assets are reviewed and adjusted, if necessary, on an annual basis. 3.8 Intangible Assets Intangible assets are assessed as having finite or indefinite estimated useful lives. The cost of intangible assets acquired in a business combination is the fair value on the date of acquisition. Intangible assets that have finite useful lives are amortized over their estimated useful lives, as disclosed in note 16. The estimated useful lives of intangible assets with finite useful lives are reviewed at the end of each reporting period. The amortization expense of intangible assets with finite lives is recognized in the income statement in the expense category consistent with the function of the intangible asset. Intangible assets with indefinite useful lives are not amortized instead of they are tested for impairment annually at the cash-generating unit level, as appropriate and when circumstances indicate that the carrying value may be impaired. The estimated useful lives 18 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) is annually reviewed and any change would be recorded prospectively. 3. Accounting practices  Continued 3.9 Impairment of assets In accordance with IAS 36 and CPC 01, the Company considers the impairment of assets, including property and equipment and intangible assets. at each financial statement date, the Company assesses whether there are any indicators that an asset may be impaired. If such indicators are identified, the Company estimates the recoverable value of the asset. The recoverable value of an asset is the greater of: (a) fair value less costs that would be incurred to sell it, and (b) its value in use. Value in use is the discounted cash flow (before taxes) arising from the continuous use of the asset to the end of its useful life. Irrespective of the presence of indicators of impairment, goodwill and intangible assets with indefinite useful lives are tested for recovery at least once a year. When the net book value of an asset exceeds its recoverable value, the impairment loss is recognized as an operating expense in the in the statement of comprehensive income. Except for the impairment of goodwill, reversal of losses previously recorded is allowed. The reversal in these circumstances is limited to the depreciated balance of the asset as at the date of reversal, assuming that the reversal has not been registered. 3.10 Business combinations and goodwill Business combinations are recognized using the acquisition method. The cost of the acquisition is the fair value of assets and equity instruments paid and liabilities assumed on the date of exchange. Identifiable assets acquired and liabilities assumed in a business combination are measured initially at fair value on the acquisition date. Goodwill represents the excess of acquisition cost over the fair value of net assets acquired and liabilities assumed, at the acquisition date. If the cost of acquisition is less than the fair value of net assets acquired, the difference is recognized directly in the statement of comprehensive income. 19 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 3. Accounting practices  Continued 3.11 Income taxes and social contribution Income taxes and social contribution The statutory rates applicable for federal income taxes and social contribution are 15% plus an additional 10% over R$240 for income tax and 9% for social contribution. Income taxes and social contribution are recognized on the accrual basis. Deferred taxes are provided using the liability method on temporary differences at the reporting date between the tax bases of assets and liabilities and their carrying amounts for financial reporting purposes. The amount of deferred income tax assets is reviewed at each reporting date and reduced by any amount that is no longer recoverable through future estimated taxable income. Deferred tax assets and liabilities are calculated using the tax rates applicable to taxable income in years in which these temporary differences should be realized based on tax rates that have been enacted at the reporting date. Deferred tax assets are recognized only to the extent that it is probable that taxable profit will be available against which the temporary differences and losses can be utilized. Sales tax Revenues, expenses and assets are recognised net of the amount of sales tax, except: · Where the sales tax incurred on a purchase of assets or services is not recoverable from the taxation authorities, in which case the sales tax is recognised as part of the cost of acquisition of the asset or as part of the expense item, as applicable; · Receivables and payables that are stated with the amount of sales tax included. · The net amount of sales tax recoverable from, or payable to, the taxation authorities is included as part of receivables or payables in the consolidated balance sheet. 3.12 Provisions Provisions are recognized when the Company has a present obligation (legal or constructive) as a result of a past event, it is probable that an outflow of economic benefits will be required to settle the obligation and a reasonable estimate can be made of the amount of this obligation. If the effect of the time value of money is material, provisions are discounted using the discount rate that reflects specific risks for the liability, when appropriate. When discounted, the increase in the provision due to the passage of time is recognized as a finance expense. 20 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 3. Accounting practices  Continued 3.13 Financial instruments  initial recognition and subsequent measurement i) Financial assets Initial recognition and measurement Financial assets are classified as: i) financial assets at fair value through profit or loss; ii) receivables;iii) held-to-maturity investments;or iv) available-for-sale financial assets. The Company determines the classification of its financial assets at initial recognition. The Companys financial assets include cash and cash equivalents, trade accounts receivable, other current assets and derivative financial instruments. Subsequent measurement The subsequent measurement of financial assets depends on their classification as follows: Financial assets at fair value through profit or loss Financial assets at fair value through profit and loss are carried in the statement of financial position at fair value with changes in fair value recognised in finance income or finance costs in the statement of comprehensive income. As of December 31, 2010 and 2009, financial assets classified at fair value through profit or loss are derivative financial instruments. Receivables Receivables are non-derivative financial assets with fixed or determinable payments that are not quoted in an active market. After initial measurement, such financial assets are subsequently measured at amortised cost using the effective interest rate method (EIR), less impairment. Amortised cost is calculated by taking into account any discount or premium on acquisition and fees or costs that are an integral part of the EIR. The EIR amortisation is included in finance income in the statement of comprehensive income. The losses arising from impairment are recognised in the statement of comprehensive income in finance costs. As of December 31, 2010 and 2009, financial assets classified as loans and receivables are trade accounts receivable. 21 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 3. Summary of significant accounting policies  Continued 3.13 Financial instruments - Continued Held-to-maturity investments Non-derivative financial assets with fixed or determinable payments and fixed maturities are classified as held-to-maturity when the Company has the positive intention and ability to hold it to maturity. As of December 31, 2010 and 2009, the Company did not have any held-to-maturity investments. Available-for-sale financial assets Available-for-sale financial assets are those non derivative that are neither classified as financial assets at fair value through profit or loss, loans and receivables and held-to-maturity investments. Available-for-sale financial assets include equity and debt securities. As of December 31, 2010 and 2009, the Company did not have any available-for-sale financial assets. Derecognition A financial asset (or, where applicable a part of a financial asset or part of a group of similar financial assets) is derecognised when:  The rights to receive cash flows from the asset have expired;  The Company has transferred its rights to receive cash flows from the asset or has assumed an obligation to pay the received cash flows in full without material delay to a third party under a pass-through arrangement; and either (a) the Company has transferred substantially all the risks and rewards of the asset, or (b) the Company has neither transferred nor retained substantially all the risks and rewards of the asset, but has transferred control of the asset. When the Company has transferred its rights to receive cash flows from an asset or has entered into a pass-through arrangement, and has neither transferred nor retained substantially all of the risks and rewards of the asset nor transferred control of the asset, the asset is recognised to the extent of the Companys continuing involvement in the asset. In that case, the Company also recognises an associated liability. The transferred asset and the associated liability are measured on a basis that reflects the rights and obligations that the Company has retained. Continuing involvement that takes the form of a guarantee over the transferred asset is measured at the lower of the original carrying amount of the asset and the maximum amount of consideration that the Company could be required to repay. 22 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 3. Summary of significant accounting policies  Continued 3.13 Financial instruments - Continued ii) Impairment of financial assets The Company assesses at each reporting date whether there is any objective evidence that a financial asset or a group of financial assets is impaired. A financial asset or a group of financial assets is deemed to be impaired if, and only if, there is objective evidence of impairment as a result of one or more events that has occurred after the initial recognition of the asset (an incurred loss event) and that loss event has an impact on the estimated future cash flows of the financial asset or the group of financial assets that can be reliably estimated. Financial assets carried at amortised cost For financial assets carried at amortised cost, the Company first assesses whether objective evidence of impairment exists individually for financial assets that are individually significant, or collectively for financial assets that are not individually significant. If the Company determines that no objective evidence of impairment exists for an individually assessed financial asset, whether significant or not, it includes the asset in a group of financial assets with similar credit risk characteristics and collectively assesses them for impairment. Assets that are individually assessed for impairment and for which an impairment loss is, or continues to be, recognised are not included in a collective assessment of impairment. If there is objective evidence that an impairment loss has been incurred, the amount of the loss is measured as the difference between the assets carrying amount and the present value of estimated future cash flows (excluding future expected credit losses that have not yet been incurred). The present value of the estimated future cash flows is discounted at the financial assets original effective interest rate. If a loan has a variable interest rate, the discount rate for measuring any impairment loss is the current effective interest rate. The carrying amount of the asset is reduced through the use of an allowance account and the amount of the loss is recognised in the income statement. Interest income continues to be accrued on the reduced carrying amount and is accrued using the rate of interest used to discount the future cash flows for the purpose of measuring the impairment loss. The interest income is recorded as part of finance income in the statements of comprehensive income. 23 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 3. Summary of significant accounting policies  Continued 3.13 Financial instruments - Continued ii) Impairment of financial assets  Continued Loans together with the associated allowance are written off when there is no realistic prospect of future recovery and all collateral has been realised or has been transferred to the Company. If, in a subsequent year, the amount of the estimated impairment loss increases or decreases because of an event occurring after the impairment was recognised, the previously recognised impairment loss is increased or reduced by adjusting the allowance account. If a future write-off is later recovered, the recovery is credited to finance costs in the statements of comprehensive income. iii) Financial liabilities Initial recognition and measurement Financial liabilities are classified as financial liabilities at fair value through profit or loss or loans and borrowings. The Company determines the classification of its financial liabilities at initial recognition. All financial liabilities are recognised initially at fair value and in the case of loans and borrowings, plus directly attributable transaction costs. The Companys financial liabilities include trade accounts payable, accounts payable  programming suppliers, other current liabilities, debt and derivative financial instruments. Subsequent measurement The measurement of financial liabilities depends on their classification as follows: Financial liabilities at fair value through profit or loss Financial liabilities at fair value through profit or loss include derivative financial instruments. Financial liabilities are classified as held for trading if they are acquired for the purpose of selling in the near term. Gains or losses on liabilities held for trading are recognised in the statements of comprehensive income. As of December 31, 2010 and 2009, the Company did not have any available-for-sale financial liabilities. 24 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 3. Summary of significant accounting policies  Continued 3.13 Financial instruments  Continued iii) Financial liabilities Loans and borrowings After initial recognition, interest bearing loans and borrowings are subsequently measured at amortised cost using the effective interest rate method. Gains and losses are recognised in the statements of comprehensive income when the liabilities are derecognised as well as through the effective interest rate method (EIR) amortisation process. As of December31,2010 and 2009, the Company had its debt instruments classified and loans and borrowings. Derecognition A financial liability is derecognised when the obligation under the liability is discharged or cancelled or expires. When an existing financial liability is replaced by another from the same lender on substantially different terms, or the terms of an existing liability are substantially modified, such an exchange or modification is treated as a derecognition of the original liability and the recognition of a new liability, and the difference in the respective carrying amounts is recognised in the statements of comprehensive income. iv) Derivative financial instruments The Company is exposed to market risk arising from its operations, and it uses derivatives to minimize its exposure to such risks. The Company uses derivative financial instruments such as forward currency contracts and interest rate swaps. Such derivative financial instruments are initially recognised at fair value on the date on which a derivative contract is entered into and are subsequently remeasured at fair value. Derivatives are carried as financial assets when the fair value is positive and as financial liabilities when the fair value is negative. Any gains or losses arising from changes in the fair value of derivatives are taken directly to the statements of comprehensive income. Derivative instruments are classified as current or non-current or separated into a current and non-current portion based on an assessment of the underlying contracted cash flows. 25 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 3. Summary of significant accounting policies  Continued 3.13 Financial instruments  Continued v) Offsetting of financial instruments Financial assets and financial liabilities are offset and the net amount reported in the consolidated statement of financial position if, and only if, there is a currently enforceable legal right to offset the recognised amounts and there is an intention to settle on a net basis, or to realise the assets and settle the liabilities simultaneously. vi) Fair value of financial instruments The fair value of financial instruments that are traded in active markets at each reporting date is determined by reference to quoted market prices or dealer price quotations (bid price for long positions and ask price for short positions), without any deduction for transaction costs. For financial instruments not traded in an active market, the fair value is determined using appropriate valuation techniques. Such techniques may include using recent arms length market transactions; reference to the current fair value of another instrument that is substantially the same; a discounted cash flow analysis or other valuation models. An analysis of fair values of financial instruments and further details as to how they are measured are provided in Note 26 and 27. 3.14 Lease agreements Leases in which substantially all the risks and ownership of the asset are not assumed by the Company are classified as operating leases. Operating lease payments are recorded in the statement of comprehensive income on a straight-line basis over the lease terms. The determination of whether an arrangement is, or contains, a lease is based on the substance of the arrangement at inception date, whether fulfillment of the arrangement is dependent on the use of a specific asset or assets or the arrangement conveys a right to use the asset, even if that right is not explicitly specified in an arrangement. 26 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 3. Accounting practices  Continued 3.15 Operating segments Operating segments are defined as components of an enterprise for which separate financial information is available and is evaluated on a regular basis by the chief operating decision maker in deciding how to allocate resources to an individual segment and in assessing performance of the segment. Since all decisions are made on the basis of consolidated reports, all services are provided using the same cable network, there are no managers responsible for any specific element of the business, and all decisions relating to strategic planning, finance, purchasing, investment and liquidity application are made on a consolidated basis, the Company has concluded it has a single reportable segment. 3.16 Significant accounting judgments, estimates and assumptions The preparation of financial statements requires management to make judgments, estimates and assumptions that affect the application of policies and the reported amounts of assets and liabilities, income and expenses. These estimates and associated assumptions are based on historical experience and various other factors believed to be reasonable under the circumstances. Actual results could differ from these estimates. These underlying assumptions are reviewed on an ongoing basis. Revisions to accounting estimates are recognized in the period in which the estimate is revised. The estimates and assumptions that have a significant risk of causing a material adjustment to the carrying amounts of assets and liabilities within the next financial year are discussed below. a) Deferred income taxes The amount of deferred income tax assets is reviewed at each reporting date and reduced by the amount that is no longer recoverable through estimates of future taxable income. Amounts reported involve considerable exercise of judgment by management and future taxable income may be higher or lower than the estimates considered when valuing a deferred tax asset. 27 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 3. Accounting practices  Continued 3.16 Significant accounting judgments, estimates and assumptions - Continued b) Valuation of assets acquired and liabilities assumed in business combinations In recent years, as described in Note 4, the Company entered into certain business combinations. Under IFRS 3, the Company must allocate the cost of the acquired entity to the assets acquired and liabilities assumed based on their estimated fair values on acquisition date. Any excess of the cost of the acquired entity over the fair value of assets acquired and liabilities assumed is recorded as goodwill. The Company exercises significant judgment in identifying tangible and intangible assets and liabilities,valuing such assets and liabilities and determining their remaining useful lives. Management generally engages third party valuation consultants to assist in valuing the assets and liabilities. The valuation assumptions include estimates of discounted cash flow and discount rates. Use of alternative assumptions would result in different estimates of the value of assets acquired and liabilities assumed. The assumptions used for assessment includes estimates of discounted cash flow or discounted rates and can result in different estimated values of assets acquired and liabilities assumed . c) Test of impairment of non-financial assets At each financial statement date, the Company assesses whether there are any indicators of impairment. Goodwill and indefinite-lived intangible assets are tested for impairment annually and at other times when indicators of impairment exist. Recoverable amounts are determined based on value-in-use calculations, using discounted cash flow assumptions established by management. The key assumptions used to determine the recoverable amount for the cash-generating unit, including a sensitivity analysis, are further explained in footnote 16. d) Provisions Provisions are recognized when the Company has a present obligation (legal or not formalized) as a result of a past event, it is probable that an outflow of embodying economic benefits will be required to settle the obligation and a reasonable estimate can be made of the amount of this obligation. If the effect of time value of money is material, provisions are discounted using the current rate that reflects, where appropriate, the specific, risks for to the liability. When discounted the increase in provision due to passage of time is recognized as a finance expense. 28 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 3. Accounting practices  Continued 3.17 Statement of Value Added (DVA) The statements of value added were prepared and presented in accordance with CVM Resolution. 557 of 12 November 2008, which approved CPC 9 - Value Added Statement, issued by the CPC. 3.18 New IFRS and IFRIC interpretations (IASB committee on interpretation of financial data) Certain new IASB accounting procedures and IFRIC interpretations have been published and/or reviewed and their adoption is optional or mandatory for the financial year starting January 1, 2011. Management of the Company does not currently anticipate that the adoption of these standards and interpretations will have a material impact on the Companys financial statements in the period of initial application. . IAS 24 Disclosure Requirements for Government-Related Entities and Definition of a Related Party The revised version of IAS 24 simplifies the disclosure requirements for government-related entities and clarifies the definition of a related party. The revised standard addresses concerns that the previous disclosure requirements and definition of a related party ‟ were too complex and difficult to apply in practice, particularly in environments where government control is pervasive, by providing a partial exemption for government-related entities and a revised definition of a related party. This amendment was issued in November 2009 and is effective for financial years beginning on or after January 1, 2011. The Company believes that adoption of these new requirements will not impact its consolidated financial statements. . IFRS 9 Financial Instruments Completes the first part of the project to replace IAS 39 Financial Instruments: Recognition and Measurement. IFRS 9 uses a simple approach to determine whether a financial asset is measured at amortized cost or fair value. The new approach is based on how an entity manages its financial instruments (its business model) and the contractual cash flow characteristics of the financial assets. The standard also requires a single impairment method to be used. This standard is effective for financial years beginning on or after January 1, 2013. The Company has not yet completed its evaluation of the effect of adopting this interpretation. 29 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 3. Accounting practices  Continued 3.18 New IFRS and IFRIC interpretations (IASB committee on interpretation of financial data)  Continued . IFRIC 14 Prepayments of a Minimum Funding Requirement This amendment is to remedy an unintended consequence of IFRIC 14. The amendment applies in the limited circumstances when an entity is subject to minimum funding requirements and makes an early payment of contributions to cover those requirements. The amendment permits such an entity to treat the benefit of such an early payment as an asset. This amendment is effective for financial years beginning on or after January 1, 2011. This amendment will not have an impact on the Companys consolidated financial statements. . IFRIC 19 Extinguishing Financial Liabilities with Equity Instruments IFRIC 19 was issued in November 2009 and is effective prospectively from July 1, 2010. This interpretation clarifies the requirements of International Financial Reporting Standards when an entity renegotiates the terms of a financial liability with its creditor and the creditor agrees to accept the entitys shares or other equity instruments to settle the financial liability fully or partially. The Company believes that adoption of these new requirements will not impact its consolidated financial statements. . Improvements to IFRSs The IASB issued improvements to IFRSs, an omnibus of amendments to its IFRS standards. The amendments have not been adopted as they become effective for annual periods on or after either May, 2010 or January 1, 2011. The amendments listed below, are considered to have a reasonable possible impact on the Company: - IFRS 3  Business combinations - IFRS 7  Financial instruments disclosures - IAS 1 - Presentation of financial standards The Company does not expect that these improvements to IFRS will have a significant impact in the consolidated financial statements. As per management, there are no other standards and interpretations issued that have not yet been adopted by the Company that could have a material effect in the Companys consolidated statements of comprehensive income and changes in stockholders equity. 30 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 4. Business combinations Transactions - 2009 - Acquisition of ESC 90 On June 30, 2009, the Company concluded its acquisition of 100% of the shares of ESC 90 Telecomunicações Ltda. (ESC 90), a major cable-TV and broadband service provider in the cities of Victoria and Vila Velha, State of Espírito Santo. The cash purchase price of R$97,943 (net of cash acquired) exceeded the fair value of assets acquired and liabilities assumed by R$41,384, resulting in goodwill which is deductible for tax purposes. Management believes the benefits of the transaction include the potential to grow pay-TV revenues by offering more attractive content to ESC 90 customers, launch the digital TV platform, and strengthen the broadband Internet platform in the market covered by ESC 90. Management also believes there are medium-term benefits in terms of cost savings arising from operational and financial synergy, and the Companys competitive position in the market will be improved. The acquisition has been accounted for using the purchase method and the financial statements and operational earnings of ESC 90 have been consolidated in the Companys consolidated financial statements as of June 30, 2009. 31 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 4. Business combinations - Continued The fair value of assets acquired and liabilities assumed is as follows: Fair value on acquisition date Assets Property and equipment 40,475 Intangibles: Customers relationship - subscribers 8,248 Customer relationships - telecommunication 6,895 Licenses 30,931 Other assets 8,641 Total assets acquired 95,190 Liabilities Provisions (18,036) Other liabilities (5,961) Deferred income (14,634) Total liabilities assumed (38,631) Net assets acquired 56,559 Purchase price, net of cash acquired 97,943 Goodwill 41,384 The acquisition was recorded under the purchase method and the acquired company's financial statements were consolidated from 30 June 2009, date on which the Company assumed control of the ESC90. Pro forma consolidated financial statements considering the acquisition of ESC90 since the beginning of 2009 are not presented as the acquired assets and assumed liabilities are not material to the consolidated financial statements . 5. Net sales Net sales revenues for the period are as follows: Controlling Company Consolidated 12/31/2010 12/31/2009 Reviewed 12/31/2010 12/31/2009 Gross sales Taxes on sales Discounts and cancellations Net sales Taxes levied on sales consist primarily of ICMS state value added tax (Pay TV 10%, broadband 25% to 30%), ISS municipal taxes on services (2% to 5%), federal taxes on revenue PIS (0.65% or 1.65%), and COFINS (3% or 7.60%), and FUST (1%) and FUNTTEL (0.5%) taxes. All the Companys revenues are generated in Brazil. 32 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 6. Cost of services rendered Controlling Company Consolidated 12/31/2010 12/31/2009 Reviewed 12/31/2010 12/31/2009 Programming costs Materials and maintenance Personnel Pole rental Depreciation Amortization Programming guide Third party service Network electrical power Vehicles Telecommunications Copyrights  ECAD Sales commission Lease of ducts Other 7. Finance results Controlling Company Consolidated 12/31/2010 12/31/2009 Reviewed 12/31/2010 12/31/2009 Finance Income: Interest on loans to subsidiaries and associated companies - - Interest on cash and cash equivalents Interest on prepaid rights for use Interest and fines on late monthly payments Interest on tax credits Discounts obtained 39 Other - 8 Finance Expenses: Finance charges on loans and debentures Monetary exchange rate variation on debt Finance charges and monetary exchange  related parties Finance charges on provisions for contingencies Reversal of PIS/Cofins enlargement on the basis of calculation - - Losses on derivatives IOF tax on intercompany transactions PIS and COFINS taxes on interest income Interest on suppliers and taxes Discounts extended Monetary and exchange rate variations on programming liabilities 16 16 Other Total 33 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 8. Expenses by nature The Company elected to present its consolidated statement of comprehensive income by function. The table below shows details by nature: Controlling Company Consolidated 12/31/2010 12/31/2009 Reviewed 12/31/2010 12/31/2009 Programming costs Other costs Third party service Depreciation and amortization Payroll expenses Other expenses Classified as: Cost of services sold Selling expenses General and administrative expenses Other expenses 20,893 9. Cash and cash equivalents Controlling Company Consolidated 12/31/2010 12/31/2009 Reviewed 01/01/2009 Reviewed 12/31/2010 12/31/2009 Cash and banks Banking deposit certificates Fixed-income investment funds Bank deposit certificates (CDBs) earn an average of 100 % of the Interbank Certificate of Deposit (CDI) rate (10.64% in 2010 and 9.84% in 2009). CDBs are highly liquid investments issued by first-line banks with floating interest rates based on the CDI rate. The Company has immediate and total access to these CDBs. Fixed-income investment funds are represented by shares in exclusive investment funds whose assets are mainly CDBs and government bonds. The Company has immediate and total access to these funds. 34 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 10. Trade accounts receivable Controlling Company Consolidated 12/31/2010 12/31/2009 Reviewed 01/01/2009 Reviewed 12/31/2010 12/31/2009 Trade accounts receivable 1,131 (-) Allowance for doubtful accounts (215) 916 350,905 Due dates of the receivables are as follows: Controlling Company Consolidated 12/31/2010 12/31/2009 Reviewed 01/01/2009 Reviewed 12/31/2010 12/31/2009 Due Overdue: Up to 30 days 31  60 days 61 61  90 days 34 91- 180 days The average term for receipt of subscriptions receivable is approximately 30 days. The allowance for doubtful accounts is mainly comprised by amounts overdue from 90 to 180 days. Amounts overdue by more than 180 days are written off. Allowance for doubtful accounts is shown below: Controlling Company Consolidated At December 31, 2008 Expense for the year Utilized At December 31, 2009 Expense for the year Utilized 13,080 At December 31, 2010 35 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 11. Inventories Controlling Company Consolidated 12/31/2010 12/31/2009 Reviewed 01/01/2009 Reviewed 12/31/2010 12/31/2009 Material for maintenance of networks Material for technical assistance 87 In the year ended December 31, 2010, R$21,640 (R$4,199 in 2009) consumed for materials related to maintenance of networks and technical assistance, which were recorded in cost of services rendered in the controlling company and R$ 62,785(R$53,488 in 2009) in the consolidated. 12. Judicial Deposits The Company has judicial deposits related to labor, civil, tax and social security claims as shown below: Controlling Company Consolidated Judicial deposits 12/31/2010 12/31/2009 Reviewed 01/01/2009 Reviewed 12/31/2010 12/31/2009 Labor 312 Civil Lease of poles and ducts - Copyrights - ECAD - Tax Social Security - - - The states in which the subsidiaries have operations adhere to the provisions of the ICMS agreement No. 57/99, with the exception of Rio Grande do Sul, which has taxed such services at a rate of 12%. The subsidiaries of Rio Grande do Sul had been deposited in court and provisioning values in excess of the rate of 7.5%, effective in 2000, and 10%, effective in 2001, disputing the taxation of its services in that state. In November 2009 order was issued on conversion of the State in the amount of R$ 50,869. 36 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 13 . Income taxes and social contribution Income taxes and social contribution Income taxes in Brazil include federal income taxes and social contribution on net profits. Controlling Company Consolidated 12/31/2010 12/31/2009 Reviewed 12/31/2010 12/31/2009 Current income tax and social contribution expenses Deferred income tax and social contribution on: Temporary differences Tax losses and negative tax basis of social contribution - - Goodwill Amortization property, equipment and intangible Total deferred tax income Total income tax benefit (expenses) The statutory rates applicable for federal income taxes and social contribution are 25% and 9%, respectively, which represent an aggregate rate of 34%, for 2010 and 2009. 37 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 13 . Income taxes and social contribution - Continued Income taxes and social contribution - Continued The amounts reported as income tax expense in the consolidated statements of comprehensive income are reconciled to the statutory rates as follows: Controlling Company Consolidated 12/31/2010 12/31/2009 Reviewed 12/31/2010 12/31/2009 Profit before income taxes and social contribution Income taxes and social contribution at the nominal rate of 34% (Additions) / exclusions: Income taxes and social contribution equity - - Income taxes and social contribution on interest on equity - - Income taxes and social contribution on permanently nondeductible expenses Other reconciling items: Recognition of deferred income taxes and social contribution on tax losses and negative base from prior year - - - Unrecorded current year tax losses Offsetting of tax losses and negative basis for social contribution taxes, for which deferred taxasset was not recognized in previous year - - Recognition of deferred income taxes and social contribution on temporary differences, including temporary differences originating from previous year Other Income taxes and social contribution for the year Effective rate (12.01%) 31.90% (34.37%) 6.83% Brazilian tax law allows tax losses to be carried forward indefinitely to be utilized to offset future taxable income. Tax legislation enacted in 1995 limits the utilization of tax loss carry forwards in a given year to 30% of taxable income. Deferred tax assets are recognized on tax losses and negative calculation bases for the social contribution taxes are supported by projections of taxable income based on technical feasibility studies. These studies consider the history of profitability of the Company and its subsidiaries and the prospect of maintaining current profitability in the future as the basis for estimated recovery of credits within a period of not more than 10 years. The remaining deferred tax assets, which are based on temporary differences, mainly tax contingencies and provisions for losses, were recognized based on expectations for their realization. 38 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 13 . Income taxes and social contribution - Continued Recoverable and Deferred Taxes Controlling Company Consolidated 12/31/2010 12/31/2009 Reviewed 01/01/2009 Reviewed 12/31/2010 12/31/2009 Recoverable taxes: Withhold income tax Recoverable federal taxes Recoverable estate tax 40 Other 8 1 Current 72 Non-current Deferred taxes: Assets Income tax: Tax loss carryforwards - - - Temporary differences Provisions - 100,940 Allowance for doubtful accounts - Profit participation plan - Currency exchange and derivative losses - Property, equipment, inventories and trade payables - Goodwill Social contribution: Tax loss carryforwards - - - Temporary differences Provisions - Allowance for doubtful accounts - Profit participation plan - Currency exchange and derivative losses - Property, equipment, inventories and trade payables - Goodwill Tax credits resulting from goodwill Net Brasília Ltda. - Controlling Company Consolidated Changes in income tax and social contribution tax assets Temporary differences Tax loss carryforwards and negative basis Temporary differences Total Balance on January 01, 2009 Additions - Reductions Balance on December 31, 2009 Additions - Reductions Balance on December 31, 2010 39 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 13 . Income taxes and social contribution  Continued Recoverable and Deferred Taxes - Continued Controlling Company Consolidated 12/31/2010 12/31/2009 Reviewed 01/01/2009 Reviewed 12/31/2010 12/31/2009 Income taxes: Temporary differences Intangible assets Property and equipment Other - Social contribution: Temporary differences Intangible Property and equipment Other - The balance of deferred income tax and social contribution liability derived from business combinations of companies Vivax Ltda., Net Jundiaí Ltda., Big TV and ESC90 whose roll forward schedule is as follows: Rollforward of deferred tax liabilities Controlling Company Consolidated Balances on January 01,2009 Additions Reductions Balance on December 31, 2009 Additions Reductions Balance on December 31, 2010 40 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 13 . Income taxes and social contribution  Continued Recoverable and Deferred Taxes - Continued As described in Note 1, during 2010 and 2009 the Company merged with several profitable subsidiaries. Therefore, supported by projected future taxable income arising from operating activities of these subsidiaries, the Company recognized deferred tax assets on temporary differences, based on expected recovery of tax credits. The estimated realization of deferred tax assets is determined based on the projection of future taxable income as follows: Controlling Company Consolidated 2015 to 2020 The estimates for recovery of deferred tax assets are reviewed at least once a year and are based on projections of taxable income considering several financial and business assumptions prevailing at December 31, 2010 that are the same used for the assessment of recovery of assets disclosed in Note16. Consequently, these estimates may not realize in the future as expected due to the uncertainties inherent in these forecasts. 41 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 13 . Income taxes and social contribution  Continued Recoverable and Deferred Taxes - Continued The Company has tax loss and a negative basis of social contribution to offset 30% of the annual taxable income, without expiration, for the following amounts: Controlling Company Consolidated 12/31/2010 12/31/2009 Reviewed 01/01/2009 Reviewed 12/31/2010 12/31/2009 Icome tax Social contribution Total Icome tax Social contribution Total Icome tax Social contribution Total Icome tax Social contribution Total Icome tax Social contribution Total Gross amounts - Tax credit(25%/9%) Recognized tax credit - Non-recognized tax credit During the year ended December 31, 2010, the Company realized tax benefits of R$2,131(R$6,372 on December 31,2009) against taxable income. Additionally, in the year ended December 31, 2010, the Company obtained tax benefits resulting from amortization of this goodwill in previous year recognized as tax loss in the amount of R7,230 totalizing tax benefit used in the year of R$9,361(R$16,068 on December 31, 2009). 42 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 14. Investments 12/31/2010 12/31/2009 Reviewed 01/01/2009 Reviewed Investments in subsidiaries and associated companies Goodwill  over fair value of property, plant and equipment assets, licences and client portfolio  ESC90 (*) - Goodwill Cost Amortization Total Balance on January 01, 2009 (Reviewed) 579,753 507,050 Addition through acquisition of companies- Esc90 43,041 - Amortization - Transfer incorporation (579,753) Balance on December 31, 2009 (Reviewed) 40,204 Amortization - (2,944) Transfer incorporation Balance on December 31, 2010 - - - (*) The subsidiary Esc 90 Telecomunicações Ltda. was merged by the Company on July 30, 2010. 43 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 14. Investments - Continued Detailed information regarding the breakdown and transactions concerning investments as well as relevant information related to the subsidiaries are shown below: Movement of investments Companies Balances on 01/01/2009 Reviewed Capital increase Acquisitions Interest on own capital Write  offs Dividends Equity Balances on 12/31/2009 Reviewed Investments in subsidiaries: Net São Paulo Ltda. - - Net Rio Ltda. - - - Net Paraná Comunicações Ltda. - Reyc Comércio e Participações Ltda. - Net Ribeirão Preto Ltda. - - - Net Sorocaba Ltda. - Net Goiânia Ltda. - ESC 90 Telecomunicações Ltda. - Net Bauru Ltda. - - - Horizonte Sul Comunicação Ltda. - Net Recife Ltda. - 614 Serv. de Internet João Pessoa Ltda. - 614 Serv. de Internet Maceió Ltda. - Jacareí Cabo S.A. - ale Ltda. - - 1 - 1 Net Sul Comunicações Ltda - - - Net Florianópolis Ltda. - - - Vivax Ltda. - - - 614 Telecom. Ltda.  Big TV - 614 TVT Maceió S.A  Big TV - 614 TVP João Pessoa S.A  Big TV - Net Franca Ltda. - 10 - - Net São Carlos Ltda. - 13 - - Net Indaiatuba Ltda. - 4 - - Televisão a Cabo Criciúma Ltda. - - DR Emp. de Distr. e Rec. de TV Ltda. - Net São José do Rio Preto Ltda. - Net Campo Grande Ltda. - Antenas Comunit. Brasileiras Ltda. - Net Londrina Ltda. - Net Maringá Ltda. - uarulhos S.A. - TV a Cabo Guarapuava Ltda. - Net Arapongas Ltda. - TV a Cabo Cascavel Ltda. - Net Anápolis Ltda. - Net Jacarandá Ltda. - Uncovered liabilities Horizon Line Brasil Ltda. (*) - 12 - - - 3 - (130,478) (*) These amounts are classified in the category of item related parties on non-current liabilities. 44 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 14. Investments - Continued Movement of investments - Continued Companies Balances on 12/31/2009 Reviewed Acquisitions (*) Capital increase Write  offs by mergers Interest on own capital Dividends Equity Balances on 12/31/2010 Investments in subsidiaries: Net São Paulo Ltda. - - - Net Rio Ltda. - Net Paraná Comunicações Ltda. - Net Belo Horizonte Ltda. - Net Brasília Ltda. - Net Campinas Ltda. - Reyc Comércio e Participações Ltda. - Net Ribeirão Preto Ltda. - Net Sorocaba Ltda. - Net Goiânia Ltda. - ESC 90 Telecomunicações Ltda. - Net Bauru Ltda. - Horizonte Sul Comunicação Ltda. - Net Recife Ltda. - 614 Serv. de Internet João Pessoa Ltda. - 614 Serv. de Internet Maceió Ltda. - Jacareí Cabo S.A. - ale Ltda. 1 - 1 (*) On September 30, 2010, the Company acquired from the subsidiary Net Rio Ltda.100% of the quotas of Net Belo Horizonte Ltda., Net Brasília Ltda. and Net Campinas Ltda The purchase price was based on the equity of the companies for R$327,632 and will be fully paid in 120 days. The amounts payable are included under related parties classified as current liabilities. 45 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 14. Investments - Continued Information related to subsidiaries 31/12/2010 31/12/2009 Reviewed Subsidiaries: Quotas (thousand) Assets Liabilities Capital Stock Net Sales Profit/ (Loss) for the year Effect on the Controlling Company Results Assets Liabilities Capital Stock Net Sales Profit/ (Loss) for the year Effect on the Controlling Company Results Net São Paulo Ltda. Net Rio Ltda. Net Ribeirão Preto Ltda. (*) - Net Belo Horizonte Ltda.(*) - Net Brasília Ltda. - Net Campinas Ltda.(*) - Net Sorocaba Ltda. (*) - Net Goiânia Ltda. (*) - Reyc Comércio e Participações Ltda. Net Paraná Comunicações Ltda. (*) - Net Bauru Ltda. (*) - ESC 90 Telecomunicações Ltda. (*) - Net Recife Ltda. (*) - 614 Serviços de Internet Maceió Ltda. Jacareí Cabo S.A. Horizonte Sul Comunicações Ltda. (*) - 614 Serv. de Internet João Pessoa Ltda. ale Ltda. 1 1 - 1 - - - 1 - 1 - Net Sul Comunicações Ltda.(**) - Net Florianópolis Ltda.(**) - Vivax Ltda.(**) - 614 Telecom. Ltda.  Big TV (**) - 614 TVT Maceió S.A.  Big TV (**) - 614 TVP João Pessoa S.A.  Big TV (**) - Net Franca Ltda. (**) - Net São Carlos Ltda. (**) - Net Indaiatuba Ltda. (**) - Televisão a Cabo Criciúma Ltda. (**) - Net São José do Rio Preto Ltda. (**) - Net Campo Grande Ltda. (**) - Net Anápolis Ltda. (**) - Horizon Line Brasil Ltda (**) - 30 3 uarulhos S.A.  Big TV (**) - TV Jacarandá Ltda. (**) - Net Arapongas Ltda. (**) - Net Londrina Ltda. (**) - Net Maringá Ltda. (**) - Antenas Comunitáras Brasileira Ltda. (**) - TV a Cabo Guarapuava Ltda. (**) - TV a Cabo Cascavel Ltda. (**) - 45 DR Empresa de Distri. E Rec. De TV Ltda (**) - (*) Companies incorporated by the parent Net Serviços during the fiscal year 2010. (**) Companies incorporated by the parent Net Serviços during the fiscal year 2009. 46 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) Property, plant and equipment Controlling Company Distribution plant Software and computer equipment Machines and equipment Furniture and fixtures Installations, improvements and properties Vehicles Tools Other Total Cost Balance on January 01, 2009 reviewed 56 Additions - Company Incorporation Transfers Provisions/ Write-offs - - - Balance on December 31, 2009 reviewed Additions 57 Company Incorporation Transfers 50 3 - Provisions/ Write-offs - - Balance on December 31, 2010 Accumulated depreciation Annual rate of depreciation (%) 8,33 a 20% 20 a 33,33% 10% 10% 4 a 25% 20% 20% - - Balance on January 01, 2009 reviewed - Additions - Company Incorporation - Write-offs - 4 - 98 - Transfers - Balance on December 31, 2009 reviewed Additions - Depreciation for incorporation - Transfers 32 13 - Write-offs 595 - 18 13 95 - 32,000 Balance on December 31, 2010 Net balance on January 01, 2009 reviewed 74 56 Net balance on December 31, 2009 reviewed Net balance on December 31, 2010 47 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) Property, plant and equipment - Continued Consolidated Cost Network Software and computer equipment Machinery and equipment Furniture and fixtures Facilities and improvements Vehicles Tools Land and other Total Balances on December 31, 2008 Additions Company Incorporation 68 8 - Write- offs/ Provisions Balances on December 31, 2009 Additions 57 Transfers 3 32 - - - Write- offs/ Provisions - - Balances on December 31, 2010 Accumulated depreciation Depreciation rate per annum 8.33% to 20% 20% to 33.33% 10% 10% 4% to 25% 20% 20% - - Balances on December 31, 2008 - Additions - Transfers Write- offs - 85 - Balances on December 31, 2009 Additions - Transfers 62 14 - - - 37 Write- offs - 19 13 - Net book value at December 31, 2010 Net book value at December 31, 2008 Net book value at December 31, 2009 Net book value at December 31, 2010 On December 31, 2010, because of certain civil liability actions and labor law claims against the controlling company R$140,204 (R$ 1,094 on December 31, 2009) and R$ 140,470 (R$ 3,265 on December 31, 2009) from property and equipment were provided as a guarantee. During the year ended December 31, 2010, the Company transferred items from the current assets (inventories) to property and equipments in the amount of R$ 83,983 (R$ 35,061 on December 31, 2009) from inventories to property and equipment. As a result of the impairment testing, management has concluded there has been no impairment of the Companys property, plant and equipment, even when considering conservative assumptions in a sensible adverse scenario. 48 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 16. Intangible assets Controlling Company Indefinite useful life Finite useful life Cost Goodwill Licenses Softwares Customer portfolio Other Total Balance on January 01, 2009 reviewed - Additions - Additions by mergers 21 Additions through acquisition of companies - Transfers - - - Balance on December 31, 2009 reviewed Additions - Additions through acquisition of companies - Transfers - - 90 - - 90 Write-offs - Balance on December 31, 2010 Accumulated Amortization Annual rate of amortization - - 20% 16,67% 20% - Balance on January 01, 2009 reviewed - - Additions - - - Additions by mergers - Transfers - - - Balance on December 31, 2009 reviewed Additions - - Additions by mergers - Transfers - Write-offs - Balance on December 31, 2010 Net balance on January 01, 2009 reviewed - Net balance on December 31, 2009 reviewed Net balance on December 31, 2010 Consolidated Indefinite useful life Finite useful life Cost Goodwill Licenses Software Customer portfolio Other Total Balances on December 31, 2008 Additions - Additions by mergers 64 - Transfers - Balances on December 31, 2009 Additions - Transfers - Write- offs - Balances on December 31, 2010 Accrued amortization Amortization rate per annum - - 20% 16,67% 20% - Balances on December 31, 2008 Additions - - Transfers - Balances on December 31, 2009 Additions - - Transfers - Write- offs - Balances on December 31, 2010 Net book value at December 31, 2008 Net book value at December 31, 2009 Net book value at September 30, 2010 49 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed statements December 31, 2010 and 2009 (In thousands of reais) 16. Intangible assets - Continued The Company has goodwill arising from the excess of the purchase price over the fair value of net assets of the acquired companies, calculated on the purchase date, based on expectations of future profitability. The licenses acquired in connection with business combinations and accounted for based on their fair values at their acquisition date are not amortized once they have an indefinite useful life. This indefinite useful life was determined based on the fact that these licenses are automatically renewable if the Company meets the mandatory requirements of ANATEL. Brazilian law guarantees renewal of these licenses and the Company has interest in extending them indefinitely. Intangible assets with indefinite useful life are represented mainly by rights to use software internally developed together with specialized companies, adapted for use of the Company based on existing softwares available in the market,which are amortized over 60 months, and by the customer portfolio, which is amortized over 72 months or the average estimated period that subscribers remain connected to the system. The Company tests its goodwill for impairment at least annually based on its value in use using the discounted cash flow model on the lowest appropriate cash-generating unit. The Company operates in a single segment and has a single cash generating unit since it uses a single cable system to provide all of its services to its customers and all decisions taken are based on consolidated financial and operating data. The process of evaluating the value in use includes the use of assumptions, opinions and estimates of future cash flows, growth and discount rates. Assumptions of cash flow and growth rate projections are based on the Company
